Exhibit 10.1 SECURITY AGREEMENT This Security Agreement (as amended, modified or otherwise supplemented from time to time, this “ Security Agreement ”), dated as of April 10, 2015, is executed by Aehr Test Systems, a California corporation (together with its successors and assigns, “ Company ”), in favor of QVT Fund LP and Quintessence Fund L.P. (collectively, and together with their respective successors and assigns, the “ Secured Party ”). RECITALS A.Company and Secured Party have entered into a Convertible Note Purchase and Credit Facility Agreement, dated as of the date hereof (as it may be amended, modified or otherwise supplemented from time to time, the “ Purchase Agreement ”), pursuant to which Secured Party may extend credit to the Company to be evidenced by one or more promissory notes issued by the Company to Secured Party (as may be amended, modified or otherwise supplemented from time to time, each a “ Note ” and collectively, the “ Notes ”). B. In order to induce Secured Party to extend the credit evidenced by the Notes, Company has agreed to enter into this Security Agreement and to grant to Secured Party, the security interest in the Collateral described below. AGREEMENT NOW, THEREFORE, in consideration of the above recitals and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, Company hereby agrees with Secured Party as follows: 1. Definitions and Interpretation . When used in this Security Agreement, the following terms have the following respective meanings: “ Collateral ” has the meaning given to that term in Section 2 hereof. “
